JOHNSON, Judge.
The indictment is for a felony, i. e., buying, receiving or concealing stolen property, a cow.
The judgment entry shows the defendant appeared before the court in person and by his attorney and entered a plea of guilty but omits any reference of allocutus by the court to the prisoner.
Title 15, Section 389, Code of Alabama, 1940, requires the appellate courts of this State to consider all questions apparent on the record. Such an inquiry of a prisoner prior to pronouncement of sentence is mandatory in a felony case. The error, however, is not cause for reversal, but only for remandment to the court below for proper sentence. Smith v. State, 28 Ala.App. 506, 189 So. 86; Robinson v. State, 40 Ala.App. 540, 117 So.2d 260.
The judgment of conviction is hereby affirmed, but remanded for proper sentence 'in keeping herewith.
Affirmed.
Remanded for proper sentence.